Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/15/2022 was filed after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5480285A (PATEL ASHOKT).

Patel (see figure11, description column 9, line 45 to column 10, line 11; 
Discloses a rotor blade (11) for a gas turbine, having a blade portion
And a blade root (12) connected to the blade portion, wherein the blade root has, in relation to a cross-sectional view,
A left-hand and a right-hand blade root contour, where in the blade root contour has, proceeding from a lower end of
The blade root, at least two convex contour portions (50, 51, 52) and at least two concave contour portions (55, 57, 58), wherein proceeding from the lower end a contour portion is provided as a flank portion that is load-bearing in operation along the blade root contour between a convex contour portion and an adjoining concave contour portion, and wherein proceeding from the lower end a contour portion is provided as a flank portion that is not load-bearing in operation along the blade  root contour between a concave contour portion and an adjoining convex contour portion, wherein at least one of the concave contour portions has a first curved portion (C9, P18 - P19), a second
Curved portion (C10, P20 - P21) and a straight portion (P19-P20) arranged between the two curved portions.
Claim Rejections - 35 USC § 103
Claim(s) 2- 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel.
Patel fails to teach:
Claim 2 (Currently Amended): The rotor blade as recited in claim 1, wherein the transition from the first arc portion and/or from the second arc portion to the straight portion is a continuous-curvature transition or a continuous-tangent transition.
Claim 3 (Currently Amended): The rotor blade as recited in claim 1, wherein the first arc portion has a larger first radius than the second arc portion.
Claim 4 (Currently Amended): The rotor blade as recited in claim 1, wherein the straight portion has a radial length of up to about 20 millimeter.


Claim 5, The rotor blade as recited in claim |, wherein the non-load-bearing flank portion following the straight portion of the respective concave contour portion is inclined, with respect to a tangent to the circumferential directionbeing orthogonal to the radial direction and to the axial direction.
Claim 6 (Currently Amended): The rotor blade as recited in claim 1, proceeding from the lower end of the blade root, the straight portion is provided in the first concave contour portion.
Claim 7 (Currently Amended): A rotor blade disk for receiving at he rotor blade according to claim 1, the rotor blade disk having comprising:
concave disk contour portions, each of which is complementary to a-the convex contour portion of the blade root contour of the rotor blade,
wherein at least one of the concave disk contour portions has a first arc portion, a second are portion, and a straight portion disposed between the two arc portions, the transition from the rotor blade disk’s first arc portion and/or from the rotor blade disk’s second arc portion to the rotor blade disk’s straight portion rotor blade disk’s first arc portion having a larger first radius than the rotor blade disk’s second arc portion, and/or the rotor blade disk’s straight portion having a radial length of up to about 20 millimeters.
Claim 8 (Currently Amended): The rotor blade disk as recited in claim 7, having a plurality of blade root slots in each of which is received the blade root of a respective one of a plurality of rotor blades, comprising the rotor blade
Claim 9 (Currently Amended): The rotor blade disk as recited in claim 7, wherein at the flank portion of the blade root slot that is free during operation and the non-load-bearing flank portion of the blade root disposed radially above this-the free flank portion form an angle) of up to 20°.
Claim 10 (Currently Amended): A gas turbine, comprising a the rotor blade disk as recited in claim 7
Claim 11 (New): The rotor blade as recited in claim1, wherein the straight portion has a radial length of 0.1 to 1 millimeters.
Claim 12 (New): The rotor blade as recited in claim 5, wherein the non-load-bearing flank portion following the straight portion of the respective concave contour portion is inclined at an angle of up to 30° with respect to the tangent to the circumferential direction.
Claim 13 (New) The rotor blade disk according to claim 7, the disk’s straight portion has the radial length 0.1 to 1 millimeters.
	In regards to claims 2-13, Patel demonstrates a straight portion line (57), (Figure 11), but is silent to the dimensions and angles. In regards to the overall dimentiosn and angle, these values would be optimized through routine experimentation and would not lend themselves to patentability in the instant application, without displaying unexpected results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following refences also teach similar inventions:
US2007/237644 Al (SUZUKI FUMIYUKI and DE 102008002942 Al (NUOVO PIGNONE).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745